It appearing that the defendants in the above-entitled case have failed to prosecute their appeal from the Court of Common Pleas in New Haven County with proper diligence, it is, under Practice *729Book § 696, ordered by the Supreme Court, suo motu, that the appeal be and hereby is dismissed.
Robert Carangelo, assistant town counsel, for the appellant (named defendant), and Dennis N. Garvey, for the appellants (defendants Gfambeski et al.).
Donald W. Gelotto, for the appellees (plaintiffs).
Argued November 1
decided November 1, 1966